Citation Nr: 1726137	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied service connection for PTSD and TDIU.  

In October 2012, the appellant submitted a notice of disagreement with the RO's determination, alleging that in addition to PTSD, he also had additional psychiatric disabilities, to include major depressive disorder and obsessive compulsive disorder.  

In July 2103, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for a psychiatric disability, but failed to include the TDIU issue.  The appellant perfected an appeal of the former issue via his submission of a VA Form 9 in August 2013, stating that he had been misdiagnosed as having paranoid schizophrenia, rather than PTSD.  

Before the appeal was certified to the Board, in a December 2016 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective March 12, 2012, a temporary total rating under 38 C.F.R. § 4.29 from October 15, 2013, and a 10 percent rating from January 1, 2014.  In its decision, the RO noted that although the appellant had also been diagnosed as having bipolar disorder (previously diagnosed as cyclothymic disorder) which accounted for much of his psychiatric symptomatology, that disability was not related to military service.  

The grant of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Given the appellant's contentions and the evidence of record, however, the issue of entitlement to service connection for a psychiatric disability other than PTSD remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, for reasons which are unclear, the RO issued a Supplemental Statement of the Case in November 2016, addressing the issues of entitlement to an evaluation in excess of 10 percent for PTSD and TDIU.  A note in the November 2016 VA Form 8, Certification of Appeal, acknowledged the failure to include the TDIU issue in the July 2013 Statement of the Case and indicated that the Supplemental Statement of the Case was being issued to "correct this omission."  It is unclear why the RO included the issue of entitlement to an initial rating in excess of 10 percent for PTSD, as the record contains no indication that the appellant has submitted a notice of disagreement with that determination.  Grantham, 114 F.3d at 1158.

At the present time, the record currently available to the Board contains no indication that the appellant submitted a substantive appeal regarding the issue of entitlement to TDIU.  The RO, however, has certified it to the Board for consideration and has advised the appellant that the issue is on appeal.  Given the RO's unorthodox handling of this issue, the Board finds that VA has waived the issue of the filing of a substantive appeal of this issue.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Beyrle v. Brown, 9 Vet. App. 24 (1996) (lack of a substantive appeal does not deprive the Board of jurisdiction over an appeal initiated by timely notice of disagreement).

The U.S. Court of Appeals for Veterans Claims, however, has made clear that unlike a substantive appeal, a notice of disagreement is jurisdictional.  Percy, 23 Vet. App. at 44 (noting that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD:  'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final'").  Thus, absent a notice of disagreement on the issue of entitlement to an initial rating in excess of 10 percent for PTSD, that issue is not before the Board.  The Board observes, however, that the appeal period remains open, as the appellant was notified of the RO's decision assigning an initial 10 percent rating in a letter dated December 30, 2016.  The appellant is advised that should he wish to appeal that determination, he should submit a notice of disagreement prior to the expiration of the appeal period.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, given the procedural history set forth above, the Board finds that an Supplemental Statement of the Case is necessary which addresses the issue of entitlement to service connection for a psychiatric disability other than PTSD.  Since the RO last considered the issue, a significant amount of relevant evidence has been associated with the record on appeal.  

Moreover, given the appellant's contentions, the issue of TDIU is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability other than PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, consideration of that issue must be deferred, pending action on the issue of entitlement to service connection for a psychiatric disability other than PTSD.  


Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the AOJ should readjudicate the claim of service connection for a psychiatric disability other than PTSD, considering all the evidence of record.  The RO should also readjudicate the issue of entitlement to TDIU in light of its determination on the issue of service connection.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




